DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the applicant states “the dividing member including an upper edge on which a bag of flowable material can be supported with the two sides or ends of the bag overlapping the upper edge and extending downwardly one into each of the two said separate compartments”. It is unclear if the applicant is attempting to claim the combination of the apparatus and bag or just the apparatus. Since the preamble states “Apparatus for receiving and retaining the contents of bagged flowable solid materials”, it would appear the applicant is claiming the apparatus only wherein the apparatus is used for receiving and retaining the bag. For purposes of examination, any reference towards the bag will be treated as intended use of the apparatus.
Claim 1 recites the limitation "the two sides or ends of the bag”" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the divided cut sections" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the top" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the apex" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the triangle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the top" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the ridge" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears claim 4 should depend from claim 3, not claim 2.
Claim 5 recites the limitation "the floor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the applicant states “wherein the floor of each side section”. It is unclear what the applicant means by the limitation “side section”. This limitation was never previously claimed and it is unclear where the location of the “side section” would be located in conjunction with the floor and side wall. It appears “side section” should be “side wall” and will be treated as such for purposes of examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (GB 732,078).
Regarding claim 1, Brown teaches an apparatus (figure 1, reference 1) for receiving and retaining the contents of bagged flowable solid materials (page 1, lines 10-13), the apparatus comprising; a base (figure 1, bottom of reference 1) bordered by upstanding side walls (figure 1, left and right wall of reference 1) and an end wall (figure 1, back wall of reference 1); and an upstanding dividing member (figure 1, reference 14) positioned substantially midway between and generally co-extensive with said side walls to define with the side walls and end wall two separate compartments open at one end (figure 1 and 4: the apparatus 1 is separated into two compartments located on the left and right side of divider 14), the dividing member including an upper edge (figure 1 and 2, top of reference 14) on which a bag of flowable material is capable of being supported with the two sides or ends of the bag overlapping the upper edge and extending downwardly one into each of the two said separate compartments (figure 1: If a bag of material is placed on the divider, it would be supported on the divider. Gravity would cause the ends of the bag to be located in the two compartments. Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Brown is capable of performing the recited function), the arrangement being such that cutting the bag along the area supported by the dividing member causes the divided cut sections of the bag and contents to locate one within each of the two compartments defined between the dividing member and the respective side wall of the apparatus (figure 1: if a bag is placed on the divider and cut along the center, the contents would split between the two compartments. Furthermore, This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Brown is capable of performing the recited function).
Regarding claim 2, Brown teaches all of the claim limitations of claim 1, as shown above. Furthermore, Brown teaches the dividing member is generally triangular in cross section with the top of the dividing member defining the apex of the triangle (figure 2, reference 14).
Regarding claim 3, Brown teaches all of the claim limitations of claim 1, as shown above. Furthermore, Brown teaches the top of the dividing member is shaped to define a narrow ridge for ease of cutting the bag supported by the rim of the dividing member (figure 1 and 2, reference 14: since the ridge of the divider is thin, it is capable of easily cutting the bag supported).
Regarding claim 5, Brown teaches all of the claim limitations of claim 1, as shown above. Furthermore, Brown teaches the floor of each side section is inclined upwardly towards the respective side wall (figure 1: each side wall attaches to the base, via the floor. The floor is inclined upwards towards the respective side wall, as best seen in figure 4 near right reference 16. Since the connection between the side wall and base is rounded off, this would indicated an upward incline of the floor to the sidewall from the base).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (GB 732,078), as applied to claim 1 above, and further in view of Schreiber (US 20160176576).
Regarding claim 4, Brown teaches all of the claim limitations of claim 1, as shown above.
Brown does not explicitly teach the ridge includes a lengthwise extending upstanding cutting tool. However, Schreiber does teach an apparatus (figure 10) with a dividing member (figure 10, reference 120) which includes a ridge (figure 10, reference 125) wherein the ridge includes a lengthwise extending upstanding cutting tool (figure 10, reference 125 and paragraph 16: The ridge is saw-tooth configuration, which would inherently be a cutting tool).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Brown to include the ridge having a lengthwise extending upstanding cutting tool, as disclosed by Schreiber, because including the cutting tool allows for cleaning or scraping material off a tool being used with the apparatus, as explained by Schreiber (paragraph 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735